DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Prosecution History
This application is a continuation of application No. 14/081,218, filed on Nov. 15, 2013, now Pat. No. 10197696. As discussed in the double patenting rejection below, this application is substantially similar to US Pat 10197696. The main differences between the two are that this application features slightly broader versions of independent claims found in US Pat 10197696 and that this application features two dependent claims that are not exactly claimed in US Pat 10197696.

Information Disclosure Statement
The IDS of 09/22/20 has been considered. Please note that item 20 on the IDS cited Fransson et al (US201100253). This is not a legitimate US PgPub number. The examiner identified US20110025324, which appears to be the US PgPub that the IDS is referring to.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
The drawings are further objected to because:
Figure 1 has certain labels that are not accompanied by reference numbers. These labels include, “Commands;” “Data;” “Drilling Fluid;” and “Telemetry.” Since most of the labeled elements of figure 1 are accompanied by reference numbers, it was not clear whether these elements should have also been accompanied by reference numbers.
Figure 1 shows a box with the number “9” inside it. Figure 1 also shows an empty box accompanied with the label, “Volume of Interest 9.” It is not clear whether both of these boxes are the same volume of interest 9, are different volumes of interest 9, or whether one of the boxes should not be labeled with the reference numeral 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 6 is objected to because of the following informalities:
The formatting of the variables in claim 6 is inconsistent. For example, claim 6 discloses an equation, where the left operator is expressed in one way in the equation and slightly differently in the definition of the variable that follows the equation. For example, in the equation, the operator T2,SI is modified by the phrase “surf” as a superscript over both the 2 and the SI. But when the operator is defined as the surface transverse relaxation time constant, the phrase “surf” appears as a superscript to the top right of the SI. The examiner requests that the applicant verify that the formatting for all mathematical variables is consistent in the claims.
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-18 qualify as eligible subject matter under 35 U.S.C. 101. 
For claim 1, the limitation “quantifying, using a processor, the effect on the measured relaxation time constant …” recites an abstract idea under step 2A, prong one. As seen in dependent claims 6 and 9, specific mathematical equations are disclosed. However, with respect to step 2A, prong two, the limitation of “operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources” recites an additional element that integrates the judicial exception into a practical application. This limitation is indicative of integration into a practical application because it applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), which in this case, is drilling equipment or production resources. 
As such, independent claim 1 is not directed to a judicial exception. It qualifies as eligible subject matter under 35 U.S.C. 101. Independent claim 13 is also eligible for similar reasons. All other claims depend on independent claims 1 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16-20 of Chen (US Pat 10197696). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims represent a slightly broader version of the claims in Chen (US Pat 10197696). The subject matter of claims 1-11 and 16-20 of Chen (US Pat 10197696) anticipate every element of claims 1, 3-13, and 15-18 of the current claims.
With respect to claim 1, Chen discloses:
A method for estimating an effect on nuclear magnetic resonance (NMR) measurements of an invasion of solid particles into pores of an earth formation penetrated by a borehole, the method comprising: (claim 1) 
conveying a carrier through the borehole (claim 1)
performing an NMR measurement on a volume of interest in the formation to provide a relaxation time constant using an NMR tool disposed at the carrier (claim 1)
receiving information describing the solid particles in the pores, the information comprising a shape property of the solid particles (claim 1; Note that claim 1 of Chen states, “receive information describing the solid particles in the pores, the solid particles comprising find particles of formation material produced from drilling the borehole, the information comprising a shape property of the solid particles …” The only bolded limitation, whereas claim 1 of the current application does not.)
quantifying, using a processor, the effect on the measured relaxation time constant due to the invasion of the solid particles using the received information (claim 1)
correcting the NMR measurement by the processor using the quantified effect to provide corrected NMR output (claim 1) 
and operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources (claim 1)

With respect to claim 3, Chen discloses:
wherein the relaxation time constant comprises at least one of a transverse relaxation time constant and a longitudinal relaxation time constant (claim 2)

With respect to claim 4, Chen discloses:
wherein the information comprises at least one selection from a group consisting of a size of each of the particles, a surface NMR4-55494-USC (INT0561USC)- 17 -relaxivity of each of the particles, and an amount of space the particles occupy in each of the pores (claim 3)

With respect to claim 5, Chen discloses:
wherein the solid invasion particles have negligible surface relaxation compared to the surface relaxation of formation fluid in the pores (claim 4)

Claim 6 is anticipated by claim 5 of Chen. Claim 6 involves a formula that is not easily typed out, so the examiner will refrain from duplicating the claim here.

With respect to claim 7, Chen discloses:
wherein bulk relaxation and pore surface relaxation are negligible compared to the surface relaxation of the solid particles (claim 6)

With respect to claim 8, Chen discloses:
further comprising calculating a surface relaxation time constant for pores having the invasion of solid particles (claim 7)

Claim 9 is anticipated by claim 8 of Chen. Claim 9 involves a formula that is not easily typed out, so the examiner will refrain from duplicating the claim here.

With respect to claim 10, Chen discloses:
wherein at least a portion of the solid particles are modeled as a sphere and As/Vs is 3/r where r is the radius of the sphere (claim 9)

With respect to claim 11, Chen discloses:
further comprising using the quantified effect to improve the accuracy in determining a formation property for pores not having solid invasion away from the borehole (claim 10)

With respect to claim 12, Chen discloses:
wherein the formation property is at least one of porosity, permeability, and hydrocarbon typing (claim 11)

Claim 13 is anticipated by claim 16 of Chen for reasons similar to those given with respect to claim 1 above. Claim 16 of Chen is nearly identical to claim 13 of the current application, other than a slightly narrower version of the “receive information describing the solid particles in the pores …” limitation. Claim 16 of Chen also includes the phrase, “the solid particles comprising fine particles of formation material produced from drilling the borehole …”

Claim 15 is anticipated by claim 17 of Chen.

Claim 16 is anticipated by claim 18 of Chen.

Claim 17 is anticipated by claim 19 of Chen.

Claim 18 is anticipated by claim 20 of Chen.

Claims 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of Chen (US Pat 10197696) in view of Jerosch-Herold et al (US Pat 5289124).

With respect to claims 2 and 14, Chen discloses:
wherein the solid particles come from drilling the borehole (Claim 1 of Chen discloses, “the solid particles comprising fine particles of formation material produced from drilling the borehole …”)
With respect to claims 2 and 14, Chen differs from the claimed invention in that it does not explicitly disclose: 
wherein the solid particles come from drilling fluid 
With respect to claims 2 and 14, Jerosch-Herold et al discloses:
wherein the solid particles come from drilling fluid (column 1, lines 63-64 state, “Nuclear magnetic resonance (NMR) has been employed for some time to study fluids permeating the pore space of porous media … The fluid supplies the probe particles which diffuse in the pore space.”)
With respect to claims 2 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jerosch-Herold et al into the invention of Chen. The motivation for the skilled artisan in doing so is to gain the benefit of facilitating the studying of the particles using NMR techniques. 

Examiner’s Note - Allowable Subject Matter
From an art perspective, claims 1-18 are allowable for the same reasons that the claims in US Pat 10197696 were allowable. The following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art:
receiving information describing the solid particles in the pores, the information comprising a shape property of the solid particles
quantifying, using a processor, the effect on the measured relaxation time constant due to the invasion of the solid particles using the received information
correcting the NMR measurement by the processor using the quatified effect to provide corrected NMR output
operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources
In parent application 14/081218 (which became US Pat 10197696), the examiner attempted to reject the claims (see Final Rejection of 01/11/18) using Chen et al (US PgPub 20110181278) in view of Jerosch-Herold et al (US Pat 5289124) and Kenyon (“Petrophysical Principles of Applications of NMR Logging”). However, as argued in the Appeal Brief of 06/11/18, “Jerosch-Herold teaches that one factor contributing to the permeability of porous rocks is the shape of the pores in the rock. To be clear, the shape of pores in the rock is not the same as the shape of solid particles. A pore defines a void space while a solid particle is a solid material. Jerosch-Herold does not disclose or suggest receiving information that includes the shape of the solid particles in 
There are pieces of art that disclose particle shape and not just pore shape. For example, paragraph 0042 of Holland et al (US PgPub 20130257424) discloses, “Using prior knowledge of the likely particle shape (e.g., spherical, elliptical and/or the like), the grain size distribution may be determined via Bayesian analysis.” Paragraph 0021 of Chok et al (US PgPub 20150046092) discloses, “The data may include (but is not limited to) geochemical element properties, grain and particle shape/size properties …” Paragraph 0014 of Rapoport (US PgPub 20160230482) discloses, “said NMR/MRI means provides an NMR/MRI image having at least one criterion, parameter, value or characteristic … mud’s characteristic selected from a group consisting of specific gravity, density, salinity, rheology parameters, particle size, radius and distribution thereof, particles shape …”
However, these references do not teach quantifying the effect on the measured relaxation time constant using the shape information, nor do they teach correcting the NMR measurement using the quantified effect to provide corrected NMR output. Nor do they teach operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources. The examiner could not find proper motivation to combine piecemeal elements into a cohesive whole to arrive at the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruspe et al (US PgPub 20050248341) discloses antenna core material for use in MWD resistivity measurements and D NMR measurements.
Zhu et al (US PgPub 20100326669) discloses a method for generating anisotropic resistivity volumes from seismic and log data using a rock physics model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/27/21